Case 14-41182     Doc 43-3     Filed 12/05/18 Entered 12/05/18 16:49:10           Desc Proposed
                                     Order Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA


 In re:                           )
                                  )                         Case No.: 14-41182
 ANNA MARIA ALLEN                 )                         Chapter 13
   Debtor                         )
                                  )
 ________________________________ )

                                            ORDER

         Upon consideration of the Motion for Clarification filed by Creditor/Plaintiff Douglass
 Sloan, it is hereby
 ORDERED that:

        Creditor/Plaintiff is allowed to continue the prosecution of the civil lawsuit against the
 other parties in the DC Superior Court matter: 2013 CA 005339 R(RP).

       It is also ORDERED, that the DEBTOR Anna Maria Allen is required to full participate
 a DEFENDANT in the DC Superior Court matter until it is concluded.

         It is also, ORDERED, that should a judgment be entered against the DEBTOR any such
 judgment shall serve only as a determination and liquidation of the claim of Douglass Sloan
 against the DEBTOR and will be subject to further administration in this Court.

                                              U.S. Bankruptcy Judge

          DATED this _______ day of _________, 2016.
